DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1 and 2 are objected to because of the following informalities, appropriate correction is required:
Claim 1
Line 5 – it seems as though a word is missing between “connectable” and “the”
Claim 2
Line 2 – it seems as though a word is missing between “connected” and “the”
Claim Rejections - 35 USC § 112
Claim 2 recites the limitation "the horizontal width of the shield".  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the longitudinal length".  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the recesses".  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the opening" on Line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the recesses" on Line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the recesses" on Line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the longitudinal length" on Lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the recesses" on Line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Line 5 recites “bases” but Line 6 recites “a pair of bases”. It is unclear if the pair of bases are the same as the bases on Line 5.
Claim 15 recites the limitation "the horizontal width" on Line 15.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the vertex" on Line 19.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the mouth" on Line 21.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the tube exterior" on Lin 21.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the surface of the opening" on Line 23.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the wall" on Line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the longitudinal length" on Line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the tube exterior" on Line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the vertex" on Line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The Examiner finds Lines 11-12 to be unclear as to how there is a flexible member upon an edge of the flexible member.
Claim 16 recites the limitation "the recesses" on Line 14.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 and 7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Patent # 10,808,454 to Weix.
Regarding claim 1, Weix teaches in Figure 1, a deployable personal safety shield (100) [sanitary barrier (Column 1, Lines 58-61] comprising: a pair of longitudinally elongated members (160 and 180) [first (Column 10, Lines 2-3) and second (Column 11, Line 4) stanchions]; a pair of bases (168) [weighted base (Column 10, Line 6)] for supporting the longitudinally elongated members (160 and 180) in an upstanding orientation; and a flexible (Column 7, Line 37) sheet-like member (116) [barrier film (Column 7, Lines 39-40)] connectable to the longitudinally elongated members (160 and 180) and extendable therebetween to provide an upstanding shield [barrier (Column 7, Lines 26-27)] when the longitudinal members (160 and 180) are spaced apart and supported by the bases (168).
Regarding claim 2, Weix teaches in Figure 1, the sheet-like flexible member (116) is planar when connected [to] the elongated members (160 and 180) and the elongated members (160 and 180) are spaced apart the horizontal width of the shield (100).
Regarding claim 3, Weix teaches the flexible sheet-like member is transparent (Column 9, Lines 40-41).
Regarding claim 4, Weix teaches the flexible sheet-like member is a thermopolymer [polyvinylchloride film (Column 9, Lines 29-33)].
Regarding claim 5, Weix teaches in Figure 1, the bases (168) [weighted base (Column 10, Line 6)] have recesses for receiving the longitudinally elongated members (160 and 180) and retaining the longitudinally elongated members (160 and 180) therein, and further have planar exterior surfaces [the bottom] facing oppositely from the recces for supporting the bases (168) on a horizontal surface.
Regarding claim 7, Wix teaches in Figure 1, the longitudinally elongated members (160 and 180) are sufficiently rigid to remain straight when inserted into the recesses and engaged by the bases (168) [weighted base (Column 10, Line 6)].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-9 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent # 10,808,454 to Weix.
Regarding claims 8 and 9, Weix teaches a deployable safety shield with longitudinally elongated members but does not teach they are made from metal or more specifically aluminum. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the longitudinally elongated members from aluminum since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. It the instant case, it would have been obvious to one of ordinary skill in the art to use the known technique of extruding aluminum and obtain predictable results.
Regarding claim 12, Weix teaches a deployable personal safety shield with bases supporting longitudinally elongated members but does not teach the bases are magnetic. However, magnets are old and well known and it would have been obvious to one of ordinary skill in the art to try and obtain predictable results. In the instant case, it would have been obvious to one of ordinary skill in the art to make the base magnetic should the surface to which the deployable personal safety shield be metallic such that a magnetic base could attach to it.
Regarding claim 13, Weix teaches a deployable personal safety shield with bases supporting longitudinally elongated members but does not teach the bases have suction cups. However, suction cups are old and well known and it would have been obvious to one of ordinary skill in the art to try and obtain predictable results. In the instant case, it would have been obvious to one of ordinary skill in the art to use suction cups in/on the bases opposite the recesses in order to secure the bases to the surface upon which they are disposed.
Regarding claim 14, Weix teaches a deployable personal safety shield with bases supporting longitudinally elongated members but does not teach the bases have magnets. However, magnets are old and well known and it would have been obvious to one of ordinary skill in the art to try and obtain predictable results. In the instant case, it would have been obvious to one of ordinary skill in the art to have magnets fixedly secured to the bases opposite the recesses should the surface to which the deployable personal safety shield be metallic such that a magnetic base could attach to it.
Claims 6, 10-11 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent # US Patent # 10,808,454 to Weix in view of US Patent # 6,533,019 to King.
Regarding claim 6, Weix teaches in Figure 1, the longitudinally elongated members (160 and 180) have at least one opening (114) (Column 7, Line 32) formed therein extending at least a portion of the longitudinal length of the longitudinally elongated member (160 and 180) for receivably retaining an edge of the flexible sheet-like member (116) therein. Weix does not teach the opening having a closed bottom with a notch for receivably retaining an edge of the flexible sheet-like member. However, King teaches in Figure 9, an opening (28B) [slot (Column 5, Line 10)] having a closed bottom with a notch (38) [ledge (Column 5, Line 10)] formed in the bottom for receivably retaining an edge of a sheet therein (Column 5, Line 11). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the slot with a closed bottom and a notch in order to secure the sheet therein.
Regarding claims 10 and 11, Weix teaches in Figure 1, the longitudinally elongated members (160 and 180) are tubular and have an opening (114) (Column 7, Line 32) formed in each having a mouth formed in a wall portion of the tube but does not teach the wall portion converges along a V-shape. However, King teaches in Figure 9, an opening (28B) [slot (Column 5, Line 10)] having a mouth that converges into a V-shape (Column 5, Line 2) with a distance from the exterior, the V-shape being truncated, converging to define a continuous bottom of the opening having a notch (38) [ledge (Column 5, Line 10)] that defines a vertex of the “V” in the continuous bottom of the opening, the notch being of shape to retain a sheet in place (Column 5, Line 11) upon an edge of the sheet being urged into the opening, through the mouth, and into the notch defining the vertex of the “V”. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a V-shaped opening in the longitudinally elongated tubes in order to secure the sheet therein.
Regarding claim 16, Weix teaches in Figure 1, a deployable personal safety shield (100) [sanitary barrier (Column 1, Lines 58-61] comprising: a pair of longitudinally elongated tubular members (160 and 180) [first (Column 10, Lines 2-3) and second (Column 11, Line 4) stanchions] each having an opening (114) (Column 7, Line 32) formed in a wall of the tube and extending a longitudinal length of the member (160 and 180), the openings (114) each having a mouth; parts of the wall portion forming the opening (114) converging away from the tube exterior; the longitudinal elongated members (160 and 180) being sufficiently rigid to remain straight when inserted into recesses in bases (168) [weighted base (Column 10, Line 6)] and engaged thereby; the bases (168) being a pair and having tubular recesses for receiving the longitudinally elongated members (160 and 180) therein in a vertically upstanding orientation, having planar exterior surfaces facing oppositely from the recesses for supporting the bases on a horizontal surface with the longitudinal members extending vertically; and a flexible (Column 7, Line 37) transparent (Column 9, Lines 40-41) thermopolymer [polyvinylchloride film (Column 9, Lines 29-33)] sheet-like member (116) [barrier film (Column 7, Lines 39-40)] being connected between the longitudinally elongated members (160 and 180), retained in place in the openings (114) and extending therebetween to provide a vertically upstanding flat transparent shield when the longitudinal members are spaced apart and supported by the bases [as seen in Figure 1]. Weix does not disclose the openings have a V-shaped notch. However, King teaches in Figure 9, an opening (28B) [slot (Column 5, Line 10)] having a mouth and a closed bottom with a V-shaped notch (Column 5, Line 2) formed in the bottom for receivably retaining an edge of a sheet-like member therein (Column 5, Line 11); parts of a wall forming a truncated V-shape; converging parts of the opening (28B) joining to define a continuous opening bottom [lowest most ledge 38], the bottom having a notch (38) [ledge (Column 5, Line 10)] defining a vertex of the “V” in the continuous bottom of the opening (28B), the “V” being of size and shape to admit and retain a sheet (Column 5, Line 11) and being urged into the opening (28B) and then into the notch (38) defining the vertex of the “V”. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a V-shaped notch in the longitudinally elongated tubes in order to secure the sheet therein. Weix does not teach the longitudinally elongated tubular members are made from aluminum. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the longitudinally elongated members from aluminum since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. It the instant case, it would have been obvious to one of ordinary skill in the art to use the known technique of extruding aluminum and obtain predictable results.
Allowable Subject Matter
It appears as though Claim 15 would be allowable upon correction of the errors above.
The following is an examiner’s statement of reasons for allowance: The Prior Art does not anticipate or make obvious a deployable person safety consisting of only the elements in Claim 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J TRIGGS whose telephone number is (571)270-3657. The examiner can normally be reached Mon-Thurs 6am-2pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW J TRIGGS/Primary Examiner, Art Unit 3635